DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Claims 1-13 are currently pending and are under examination. Claims 1-2 and 4-9 have been amended, and no claims have been added or cancelled. Claims 12-13 remain withdrawn due to a restriction/election requirement.
	Accordingly, claims 1-13 are pending with 1-11 under examination.
	The amendments to the claims obviate the previous claim objections, which are hereby withdrawn.
	The claim amendments obviate the previous 102 rejections, which are hereby withdrawn; however, the claims remain obvious under 103.
	The amendment to claim 5 obviates the previous 112(b) rejection, which is hereby withdrawn.
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.
	The applicant’s arguments regarding the nanocrystallinity (see pages 7-8 of arguments) are not found persuasive. The applicant cites [0183] as an indication “that the technique of Otsuka et al does not pay attention to the crystallization initiation temperature”. Examiner notes that paragraph [0183] refers to one of many embodiments of the molded body (formed from the powder) being subjected to processing conditions in order to cure the binding material. It is clear from the disclosure of Otsuka that Otsuka’s powder may be a powder that is nanocrystallized, as can be seen from at least paragraph [0010] and [0089] of Otsuka which states “since an amorphous metal has a higher hardness than a crystalline metal, by subjecting a crystalline soft magnetic powder to plastic deformation when performing compression-molding, it is possible to improve the packing ratio and increase the magnetic permeability” [0010]. Paragraph [0089] additionally states “As the nanocrystalline soft magnetic metallic material, for example, a microcrystal of nanometer order deposited by crystallization of an amorphous soft magnetic metallic material is used”.
With regard to the arguments against [0089] of Otsuka (see pages 8-9 of arguments), the previous office action clearly acknowledged that Otsuka does not explicitly teach the feature of nanocrystallinity. The applicant’s arguments against Otsuka are directed towards simply the disclosed invention of Otsuka, and do not address the obviousness analysis in the rejection, of why it would be obvious to achieve the claimed nanocrystallinity feature. To reiterate the position taken in the office action, as discussed in the rejection of claim 1, one of ordinary skill in the art understands that amorphous metals are atomic structures that lack a crystal lattice structure due to extremely rapid cooling from a molten state which prevents the formation of crystals. Amorphous metals can be crystallized by performing a crystallization treatment, which is a form of heat treatment that heats the amorphous metal to a temperature that allows it to crystallize. Thus, it is understood that the “crystallization” taught in [0089] of Otsuka demonstrates the preferability of the metal alloy having a higher crystallinity over an amorphous metal which lacks crystallinity, by definition of the metallurgical term “amorphous”. 
Thus, one of ordinary skill in the art would find it obvious to achieve a higher crystallinity, such as a crystallinity of 30% or more in claim 1 and/or a crystallinity of 45% or more in claim 7, particularly in view of [0010] of Otsuka which states “since an amorphous metal has a higher hardness than a crystalline metal, by subjecting a crystalline soft magnetic powder to plastic deformation when performing compression-molding, it is possible to improve the packing ratio and increase the magnetic permeability” [0010].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 20140138569 A1; of record).
Regarding claim 1, Otsuka teaches a composite particle and powder core, meeting the claimed “dust core”;
the powder core is obtained by press-molding a mixture of a soft magnetic powder and a binding material [0008], meeting the claimed “pressure molding” step and the claimed “binder”;
the soft magnetic powder constituting the first particle is a nanocrystalline metallic material [0023], meeting the claimed “nanocrystal powder”;
the nanocrystalline soft magnetic metallic material is a microcrystal of nanometer order deposited by crystallization of an amorphous soft magnetic metallic material is used [0089]. One of ordinary skill in the art understands that amorphous metals are atomic structures that lack a crystal lattice structure due to extremely rapid cooling from a molten state which prevents the formation of crystals. Amorphous metals can be crystallized by performing a crystallization treatment, which is a form of heat treatment that heats the amorphous metal to a temperature that allows it to crystallize. Thus, the “crystallization” taught in [0089] of Otsuka meets the claimed “heat-treating an amorphous soft magnetic alloy powder to obtain a nanocrystal powder” step.
The soft magnetic material constituting the second particle is a crystalline metallic material [0023] meets the claimed malleable powder (because all metals are malleable to some degree). 
The powder core is formed by press-molding [0008] which meets the claimed “green compact” limitation. In one embodiment, a resin is used as a binder, which is “easily cured by heating” [0135], meeting the claimed “cured” limitation and curing initiation temperature limitation outlined in claim 1.
As discussed above, the amorphous powder is crystallized into a nanocrystal powder [0089]. Thus, the composition of the amorphous powder and the nanocrystal powder are the same, the only difference being the degree of crystallinity. Thus, the “first particle” composition of Otsuka represents both the amorphous and the nanocrystal powder (which are the same composition), and the “second particle” of Otsuka represents the claimed “malleable powder”.
With regard to the nanocrystallinity, Otsuka does not explicitly teach this feature. However, as discussed in the rejection of claim 1 above, one of ordinary skill in the art understands that amorphous metals are atomic structures that lack a crystal lattice structure due to extremely rapid cooling from a molten state which prevents the formation of crystals. Amorphous metals can be crystallized by performing a crystallization treatment, which is a form of heat treatment that heats the amorphous metal to a temperature that allows it to crystallize. Thus, it is understood that the “crystallization” taught in [0089] of Otsuka demonstrates the preferability of the metal alloy having a higher crystallinity over an amorphous metal which lacks crystallinity, by definition of the metallurgical term “amorphous”. 
Thus, one of ordinary skill in the art would find it obvious to achieve a higher crystallinity, such as a crystallinity of 30% or more in claim 1 and/or a crystallinity of 45% or more in claim 7, particularly in view of [0010] of Otsuka which states “since an amorphous metal has a higher hardness than a crystalline metal, by subjecting a crystalline soft magnetic powder to plastic deformation when performing compression-molding, it is possible to improve the packing ratio and increase the magnetic permeability” [0010]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).

Regarding claims 2 and 5, Otsuka teaches the method as applied to claim 1 above, and further teaches inventive and comparative examples 1-24 in Tables 1-2. In Example No. 1 (Table 1), the Vickers hardnesses HV2 (i.e. of the second powder, or ‘malleable powder’) is 202 Hv, which is within the claimed range of less than 450 Hv in claim 2, and within the claimed range of 250 Hv in claim 5.
Otsuka further teaches that d1/d2 (i.e. nanocrystal powder / ‘malleable powder’) is 3.5 which means that the ‘malleable powder’ to the nanocrystal powder would be d2/d1, or 1/3.5, or about 0.286, which is within the claimed range of “equal to or smaller than one”.
Regarding claims 3 and 6, Otsuka teaches the method as applied to claim 1 above, and further teaches inventive and comparative examples 1-24 in Tables 1-2. In Example No. 4 (Table 1), the second particle (i.e. ‘malleable powder’) is contained in an amount of 60 parts by mass, and the first particle is contained in an amount of 40 parts by mass. The binding agent is present in an amount of preferably 0.5-10 wt. % [0096]. In the interest of calculation simplicity, the binding agent content will be ignored because for the amount of 0.5 wt. % of binder, the amount has a negligible effect on the mass fraction of each of the metal powders. Thus, the total parts by mass of the first and second particles are 40+60 = 100. 60/100 = 60%, which is within the claimed range of 10-90 wt. % in claim 3 and within the claimed range of 20-80 wt % in claim 6.
Regarding claims 4 and 7, Otsuka teaches the method as applied to claim 1 above.
As discussed above, the amorphous powder is crystallized into a nanocrystal powder [0089]. Thus, the composition of the amorphous powder and the nanocrystal powder are the same, the only difference being the degree of crystallinity. Thus, the “first particle” composition of Otsuka represents both the amorphous and the nanocrystal powder (which are the same composition), and the “second particle” of Otsuka represents the claimed “malleable powder”.
With regard to the nanocrystallinity, Otsuka does not explicitly teach this feature. However, as discussed in the rejection of claim 1 above, one of ordinary skill in the art understands that amorphous metals are atomic structures that lack a crystal lattice structure due to extremely rapid cooling from a molten state which prevents the formation of crystals. Amorphous metals can be crystallized by performing a crystallization treatment, which is a form of heat treatment that heats the amorphous metal to a temperature that allows it to crystallize. Thus, it is understood that the “crystallization” taught in [0089] of Otsuka demonstrates the preferability of the metal alloy having a higher crystallinity over an amorphous metal which lacks crystallinity, by definition of the metallurgical term “amorphous”. 
Thus, one of ordinary skill in the art would find it obvious to achieve a higher crystallinity, such as a crystallinity of 30% or more in (as discussed in the rejection of claim 1 above) and/or a crystallinity of 45% or more in claim 7, particularly in view of [0010] of Otsuka which states “since an amorphous metal has a higher hardness than a crystalline metal, by subjecting a crystalline soft magnetic powder to plastic deformation when performing compression-molding, it is possible to improve the packing ratio and increase the magnetic permeability” [0010]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
With regard to the claimed grain diameters, Otsuka teaches that the ‘nanocrystal powder’ in Example No. 10 has an average crystal grain size of 37 nm (Table 1), which is within the claimed range in claim 4 of “smaller than 45 nm”, and which is close, but not overlapping with the claimed range in claim 7 of “equal to or smaller than 35 nm”. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). In addition, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
Regarding claim 8, Otsuka teaches the method as applied to claim 1 above, and further teaches inventive and comparative examples 1-24 in Tables 1-2. In Example No. 3 (Table 1), the second particle (i.e. ‘malleable powder’) Otsuka teaches that d1/d2 (i.e. nanocrystal powder / ‘malleable powder’) is 4.3 which means that the ‘malleable powder’ to the nanocrystal powder would be d2/d1, or 1/4.3, or about 0.233, which is within the claimed range of “equal to or smaller than 0.25”.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 20140138569 A1; of record), as applied to claim 1 above, in view of Sato et al. (JP2016211017A; English machine translation cited and attached).
Regarding claims 9 and 11, Otsuka teaches the method as applied to claim 1 above, and further teaches inventive and comparative examples 1-24 in Tables 1-2. As discussed in the rejection of claim 1 above, the amorphous powder is crystallized into a nanocrystal powder [0089]. Thus, the composition of the amorphous powder and the nanocrystal powder are the same, the only difference being the degree of crystallinity. Thus, the “first particle” composition of Otsuka represents both the amorphous and the nanocrystal powder (which are the same composition), and the “second particle” of Otsuka represents the claimed “malleable powder”.
With regard to the ‘malleable’ powder, Otsuka teaches using Fe-50Ni, Fe-0.5B, Fe-1Cr, and pure Fe (see “second particle” in Tables 1-2), meeting the claimed iron-nickel, iron-silicon, iron-chromium, and pure iron powders in claim 9.
Otsuka appreciates using Fe-Si, Fe-Si-B, Fe-Si-B-C, Fe-Si-Cr, and Fe-Si-Al based materials (see [0078]-[0080] and Tables 1-2) as the ‘amorphous’ alloy powder composition, but is silent regarding the specific compositional formula outlined in claim 9.
 	Sato teaches the following composition for an Fe-based soft magnetic alloy powder (Abstract):
Element (all in atomic %)
Instant claim 9
Instant claim 11
Sato
(Abstract)
Fe
100 minus sum of Si, B, P, Cr, Nb, and Cu
100 minus sum of Si, B, P, Cr, Nb, and Cu
Balance
Si
0-17
0-8
0-8
B
2-15
4-13
3-6
P
0-15
1-11
4-8
Cr + Nb
0-5
0-3
1-4
Cr
-
-
1-4
Nb
-
0
-
Cu
0.2-2
0.2-1.4
0.3-1.0
C
-
-
8.0-12.0


With regard to Nb in instant claim 11, Sato does not teach including Nb in the alloy, which means that the Nb is absent (i.e. about 0%), which meets the claimed 0 at% of Nb required by claim 11. Furthermore, with regard to the claims Cr + Nb content being 0-5%, in the case of Sato, the Cr + Nb content is simply equal to the Cr content in view of the absence of Nb, meaning that the Cr + Nb content of Sato would simply be 1-4 at%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Sato teaches that the above alloy composition is inexpensive, has good manufacturability, a low coercive force, and excellent soft magnetic properties [0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simple substitution of Otsuka’s Fe-Si-B alloy with Sato’s soft magnetic alloy, which also contains Fe, Si, and B, in order to predictably obtain an alloy that is inexpensive, has good manufacturability, a low coercive force, and excellent soft magnetic properties (Sato [0010]) (MPEP 2143. I. B).
	Regarding claim 10, Otsuka in view of Sato teach the method as applied to claim 9 above. Otsuka is silent regarding substituting any of Fe with the elements listed in instant claim 10.
	Instant claim 10 requires that the listed elements “are substituted for 3 at% or less of iron component included in the amorphous soft magnetic alloy powder”. In other words, 0-3 at% of iron is substituted with one of the listed elements in claim 10.
As discussed in the rejection of claim 9 above, Sato teaches in including C in an amount of 8.0-12.0% (Abstract). In the case in which C is used in an amount of 8.0%, which is close, but not overlapping with the claimed upper bound of 3%, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735